Exhibit 25
           Case 1:18-mc-00534-VSB Document 9 Filed 12/10/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       12/10/2018
NORTHSTAR AVIATION, L.L.C., et al.                        :
                                                          :
                                        Plaintiffs,       :
                                                          :        18-MC-534 (VSB)
                      -v-                                 :
                                                          :   ORDER TO SHOW CAUSE
HILLARY HOLCOMBE,                                         :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiffs’ motion to compel pursuant to Federal Rule of Civil

Procedure 37 and accompanying memorandum. (Docs. 2, 4.) Accordingly, it is hereby:

        ORDERED that Defendant Hillary Holcombe shall appear at court room 518 of the

United States Courthouse at 40 Foley Square, New York, NY, on January 4, 2019 at 11:00 a.m.,

to show cause why an order to compel her to appear for a deposition, to be taken by Plaintiffs at

their offices at 31 West 34th Street, Suite 8030, New York, NY 10001, should not be entered.

        IT IS FURTHER ORDERED that any answering papers by Defendant shall be filed with

this Court on or before December 28, 2018.

        IT IS FURTHER ORDERED that Defendant is advised that failure to respond to the

Order to Show Cause may be grounds for an order to compel her to appear for a deposition and

an order granting attorney’s fees and costs incurred in relation to her failure to appear for the

November 12, 2018 deposition and the motion to compel.

        IT IS FURTHER ORDERED that Plaintiffs shall serve a copy of this order on Defendant,

and shall file proof of service no later than December 21, 2018.
        Case 1:18-mc-00534-VSB Document 9 Filed 12/10/18 Page 2 of 2



      SO ORDERED.

Dated: December 10, 2018
       New York, New York               ______________________
                                        Vernon S. Broderick
                                        United States District Judge
